Exhibit 10(c)

DARDEN RESTAURANTS, INC.

STOCK PLAN FOR DIRECTORS

1. Purpose. The purpose of the Darden Restaurants, Inc. Stock Plan (the “Plan”)
for Directors is to increase the proprietary interest of Directors in Darden
Restaurants, Inc. (the “Company”) by granting them non-qualified options to
purchase Common Stock of the Company (“Common Stock”) and shares of Common Stock
subject to the restrictions described herein that will promote long-term
shareholder value through ownership of Common Stock.

2. Administration. The Plan shall be administered by the Compensation Committee
of the Board of Directors of the Company. Grants of options to purchase Common
Stock under the Plan and the amount and nature of the awards of Common Stock
shall be made automatically or by the Board of Directors as provided in
Section 4. However, subject to the express provisions of the Plan and applicable
law, the Compensation Committee shall have full authority to: (i) interpret the
Plan; (ii) promulgate such rules and regulations with respect to the Plan as it
deems desirable; (iii) amend the terms and conditions of any award or award
agreement, provided, however, that, except as otherwise provided in Section 5
hereof, the Committee shall not reprice, adjust or amend the exercise price of
options to purchase Common Stock of the Company previously awarded to any
Director, whether through amendment, cancellation and replacement grant, or any
other means; (iv) determine whether, to what extent and under what circumstances
shares of Common Stock payable with respect to an award under the Plan shall be
deferred either automatically or at the election of the holder of the award or
the Committee; and (v) make all other determinations necessary or appropriate
for the administration of the Plan, and such determinations shall be final and
binding upon all persons having an interest in the Plan. By way of
clarification, with respect to any deferrals of compensation, the terms of this
Plan in effect on October 3, 2004 shall apply with respect to amounts that were
earned and vested as of December 31, 2004. Any deferrals of compensation with
respect to amounts earned or vested on or after January 1, 2005 shall be
governed by the terms of the Darden Restaurants, Inc. Director Compensation
Program, effective as of October 1, 2005 as amended from time to time.

3. Participation. Each person who is a Director of the Company or any of its
subsidiaries at the date of each grant or award shall be eligible to participate
in the Plan. A “Director” for purposes of this Plan is defined as a person who
has been elected to the Board of Directors of the Company and does not have an
employee status with the Company.

4. Awards under the Plan. The number of shares of Common Stock authorized for
grants under the Plan is 375,000, provided that all such shares shall be issued
from Common Stock held in the Company’s treasury. In addition, all shares of
Common Stock authorized, but unissued under the predecessor Stock Plan for
Directors effective May 28, 1995, as amended, shall be available and authorized
for issuance under this Plan. If any shares of Common Stock covered by an award
or to which an award relates are not purchased or are forfeited or otherwise
reacquired by the Company (including shares of Restricted Stock, as described
below, whether or not dividends have been paid on such shares), or if an award
otherwise terminates or is cancelled without delivery of any shares of Common
Stock, then the number of shares of Common Stock counted against the aggregate
number of shares available under the Plan with respect to such award, to the
extent of any such forfeiture, termination or cancellation, shall again be
available for granting awards under the Plan. In addition, any shares of Common
Stock that are used by a participant in connection with the satisfaction of tax
obligations relating to an award, as described below, under the Plan shall be
available for granting awards under the Plan.

 

  (a) Non-qualified Stock Options

 

  (i)

Grant of Options. Each person who becomes a Director for the first time after
the effective date of the Plan shall be awarded an option (“Option”) to purchase
12,500 shares of Common Stock, effective as of the date such person becomes a
Director. In addition, at the close of business on each annual shareholders’
meeting, each Director elected or re-elected to the Board shall be granted an
Option to purchase 3,000 shares of Common Stock. The written agreement
evidencing such Options granted under the Plan



--------------------------------------------------------------------------------

 

shall be dated as of the applicable date of each grant. All Options granted
under the Plan shall be non-qualified stock options governed by Section 83 of
the Internal Revenue Code of 1986, as amended.

 

  (ii) Option Exercise Price. The per share price to be paid by the Director at
the time an Option is exercised shall be 100% of the Fair Market Value of the
Common Stock on the date of grant. “Fair Market Value” shall equal the mean of
the high and low price for the Common Stock on the New York Stock Exchange on
the relevant date or, if the New York Stock Exchange is closed on that date, on
the last preceding date on which the Exchange was open for trading.

 

  (iii) Term of Option. Each Option shall expire ten (10) years from the date of
grant.

 

  (iv) Exercise of Option. Options shall be exercisable only after one year from
the date the Option is granted, except that (1) “SRO’s” may be exercised after a
period of six months or longer if so determined by the Board of Directors at the
date of the grant of the SRO and (2) the 12,500 Options granted to a Director
upon his or her first election to the Board of Directors shall be exercisable
only after three years from the date the Options are granted.

 

  (v) Method of Exercise and Tax Obligations. Each notice of exercise shall be
accompanied by the full purchase price of the shares being purchased. Such
payment may be made in cash, check, shares of Common Stock valued using the Fair
Market Value as of the exercise date or a combination thereof. The Company may
also require payment of the amount of any federal, state or local withholding
tax attributable to the exercise of an Option or the delivery of shares of
Common Stock upon lapse of the Restricted Period described below.

 

  (vi) Non-transferability. An Option shall be non-assignable and
non-transferable by a Director other than by (1) the Director’s last will and
testament, or (2) the applicable laws of descent and distribution, or (3) by
gift by a Director to a “family member” defined by the Compensation Committee.
Such Option may be exercised only by such Director or his or her guardian or
legal representative or the donee family member. A Director shall forfeit any
Option assigned or transferred, voluntarily or involuntarily, other than as
permitted under this subsection.

 

  (vii) Notwithstanding anything contained herein to the contrary, upon
retirement of a Director or other cessation of service on the Board of
Directors, the Director’s Options will vest and be exercisable according to the
following schedules.

 

  (1) For a Director with at least five years of Board service, including
service on the predecessor General Mills, Inc. Board of Directors, unvested
Options granted prior to September 1999 will continue to vest. Once vested,
Options will be exercisable for the full term of the Option.

 

  (2) For a Director with less than five years of Board service, including
service on the predecessor General Mills, Inc. Board of Directors, unvested
Options will be forfeited. Options granted prior to September 1999 that have
vested will be exercisable for the full Option term. Options granted beginning
with and after the September 1999 grant if vested, must be exercised within
ninety days of the end of Board service or, otherwise, will be forfeited.

 

2



--------------------------------------------------------------------------------

  (b) Restricted Stock.

 

  (i) Awards. Each Director on the effective date of the Plan shall be granted
an award of 3,000 shares of Common Stock, restricted as described below
(“Restricted Stock”). At the close of business on each successive annual
stockholders’ meeting date thereafter, each Director then elected or re-elected
to the Board shall be granted an award of 3,000 shares of Restricted Stock.
Notwithstanding the foregoing, prior to the date of each annual stockholders’
meeting, with respect to any such award of Restricted Stock to be made for such
upcoming year, a Director may elect (1) on such terms and conditions as the
Committee shall determine (including through the terms of the Compensation Plan
for Non-Employee Directors), to defer receipt of all or any portion of the
Common Stock that would otherwise be received pursuant to his or her Restricted
Stock award until a date that is on or after the cessation of Board service or
(2) to receive the equivalent of 1,000 of the 3,000 shares of any Restricted
Stock award in cash based on the Fair Market Value of the Common Stock on the
date of such stockholders’ meeting. Any such deferral election shall result in
the Restricted Stock not being issued to the Director and, in exchange, the
Director will be credited with stock units, representing the Company’s
obligation to pay deferred compensation at a later date in the form of
unrestricted Common Stock, all on such terms and conditions as the Committee
shall determine (including through the terms of the Compensation Plan for
Non-Employee Directors).

 

  (ii) Restricted Period. The restrictions set forth shall apply from the date
of each grant until the earlier of the following: (1) the last day on which the
New York Stock Exchange is open for trading immediately prior to the annual
stockholders meeting next succeeding the grant of such Restricted Stock, or
(2) the Director’s death or disability (the “Restricted Period”). Until the
expiration of the Restricted Period, none of the Restricted Stock may be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of, and all
of the Restricted Stock shall be forfeited and all further rights of the
Director to or with respect to such Restricted Stock shall terminate without any
obligation on the part of the Company unless the Director has remained a
Director throughout the Restricted Period applicable to such Restricted Stock.

 

  (iii) Other Terms and Conditions. Any shares of Restricted Stock granted
hereunder may be evidenced in such manner as the Committee deems appropriate,
including, without limitation, book-entry registration or issuance of stock
certificates, and may be held in escrow. If certificated, each such certificate
shall bear a legend giving notice of the restrictions. Each Director must also
endorse in blank and return to the Company a stock power for each grant of
Restricted Stock. During the Restricted Period, each Director shall have all the
rights and privileges of a shareholder with respect to the Restricted Stock,
including the right to vote the shares and to receive dividends thereon. At the
expiration of the Restricted Period, a stock certificate free of all
restrictions for the number of shares of Restricted Stock so registered shall be
delivered to the Director or his or her estate.

 

  (c) Stock Award.

 

  (i)

Awards. At the close of business on the date of each annual stockholders’
meeting occurring after July 26, 2002, in lieu of the award of Restricted Stock
described in Section 4(b) above, each Director elected or re-elected to the
Board at such stockholders’ meeting shall be granted an award equal to that
number of shares of Common Stock having a Fair Market Value on the date of grant
equal to $100,000, rounded to the nearest whole share (the “Stock Award”). Each
Director who, after July 26, 2002, is appointed as a Director of the Company at
any time other than at an annual stockholders’ meeting shall be granted on the
date of such appointment a prorated Stock Award equal to that number of shares
of Common Stock, rounded to the nearest whole share, having a Fair Market Value
on the date of grant equal to $100,000 multiplied by a fraction, the numerator
of which is 365 minus the number of days in the period from the date of the
annual stockholders’ meeting immediately preceding such appointment to the date
of

 

3



--------------------------------------------------------------------------------

 

such appointment and the denominator of which is 365. Notwithstanding the
foregoing, prior to the date of each annual stockholders’ meeting or the date of
any such appointment, as the case may be, a Director may elect with respect to
each such Stock Award to be granted on such date (1) on such terms and
conditions as the Committee shall determine (including through the terms of the
Compensation Plan for Non-Employee Directors), to defer receipt of all or any
portion of the Common Stock that would otherwise be received pursuant to his or
her Stock Award until a date that is on or after the cessation of Board service
or (2) to receive 25% or 50% of the Stock Award in cash. Any such deferral
election shall result in such shares of Common Stock not being issued to the
Director and, in exchange, the Director will be credited with stock units,
representing the Company’s obligation to pay deferred compensation at a later
date in the form of unrestricted Common Stock, all on such terms and conditions
as the Committee shall determine (including through the terms of the
Compensation Plan for Non-Employee Directors).

 

  (ii) Non-transferability. From the date of grant to the first anniversary of
the date of grant of any Stock Award (the “Non-transferability Period”), none of
the shares of Common Stock subject to the Stock Award may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of by a Director other
than by (1) the Director’s last will and testament, or (2) the applicable laws
of descent and distribution. During the Non-transferability Period, any
certificate representing shares of Common Stock that are subject to a Stock
Award shall bear a legend giving notice of the restrictions described in this
Section 4(c)(ii). During the Non-transferability Period, each Director shall
have all the rights and privileges of a shareholder with respect to the shares
of Common Stock subject to the Stock Award, including the right to vote such
shares and to receive dividends thereon.

 

  (d) “SRO’s”.

In addition to the awards described in Sections 4(a), (b) and (c) above, the
Board of Directors also shall grant salary replacement options (“SRO’s”) to one
or more of the Directors pursuant to the annual decision of each Director in
lieu of all or part of an annual retainer or for directors fees for attendance
at Board or Committee meetings or other compensation for services as a Director.
Such grants shall be made on the last day of each fiscal quarter of the Company
for compensation accrued during such quarter and be valued by the same formula
as used by the Compensation Committee for awards of SRO’s to employees of the
Company. SRO’s shall be treated as Options under this Plan for all other
purposes.

 

  (e) Change of Control.

The Options granted hereunder shall become exercisable and the restrictions on
Restricted Stock and Stock Awards shall lapse upon the occurrence of a “Change
of Control.” Each of the following shall constitute a “Change of Control”:

 

  (i) if any person (including a group as defined in Section 13(d)(3) of the
1934 Act) becomes, directly or indirectly, the beneficial owner of 20% or more
of the shares of the Company entitled to vote for the election of directors;

 

  (ii) as a result of or in connection with any cash tender offer, exchange
offer, merger or other business combination, sale of assets or contested
election, or combination of the foregoing, the persons who were Directors of the
Company just prior to such event cease to constitute a majority of the Company’s
Board of Directors; or

 

  (iii) the stockholders of the Company approve an agreement providing for a
transaction in which the Company will cease to be an independent publicly-owned
corporation or a sale or other disposition of all or substantially all of the
assets of the Company occurs.

 

4



--------------------------------------------------------------------------------

5. Adjustments. In the event of a stock dividend or stock split, or combination
or other reduction in the number of issued shares of Common Stock, a merger,
consolidation, reorganization, recapitalization, sale or exchange of
substantially all assets or dissolution of the Company, or whenever the
Committee determines such adjustments are appropriate to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Plan, then appropriate adjustments shall be made in the shares and
number of shares of Common Stock subject to and authorized by this Plan and the
number of shares of Common Stock subject to Options, Restricted Stock and Stock
Awards previously granted hereunder and the exercise price of Options previously
granted hereunder, in order to prevent dilution or enlargement of the rights of
the Directors under the Plan.

6. Amendment of the Plan. The Board of Directors may suspend or terminate the
Plan or any portion thereof at any time, and the Board of Directors may amend
the Plan from time to time as may be deemed to be in the best interests of the
Company; provided, however, that no such amendment, alteration or
discontinuation shall be made (a) that would impair the rights of a Director
with respect to Options, Restricted Stock or Stock Awards theretofore awarded,
without such person’s consent, or (b) without the approval of the stockholders,
(i) if such approval is necessary to comply with any legal, tax or statutory
requirement, including any approval requirement which is a prerequisite for
exemptive relief from Section 16 of the Securities Exchange Act of 1934 (the
“1934 Act”) or (ii) would materially change the definition of persons eligible
to receive awards under this Plan, or (c) unless such amendment is necessary to
comply with changes in the Internal Revenue Code of 1986, as amended, or the
Employment Retirement Income Security Act of 1974, as amended, or rules
promulgated thereunder.

7. Miscellaneous Provisions. Neither the Plan nor any action taken hereunder
shall be construed as giving any Director any right to be nominated for
re-election to the Board. The Plan shall be governed by the laws of the state of
Florida.

8. Effective Date and Duration of Plan. The Plan shall be deemed effective as of
the effective date of the distribution of Common Stock to the holders of General
Mills, Inc. Common Stock. No awards shall be made hereunder after September 30,
2005.

9. Section 16. With respect to persons subject to Section 16 of the 1934 Act,
transactions under the Plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successors under the 1934 Act. To the extent any
provision of the Plan or action by the Committee fails to so comply, it shall be
deemed null and void, to the extent permitted by law and deemed advisable by the
Committee.

As amended and restated July 26, 2002

As further amended March 19, 2003, effective as of July 26, 2002

As amended June 19, 2003

As amended December 18, 2008

 

5